COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 JAVIER AVILA,                                                   No. 08-10-00257-CR
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                               346th District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                        Appellee.                                (TC # 20080D05617)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by Appellant pursuant to Texas Rule

of Appellate Procedure 42.2(a). The motion was personally signed by Appellant and was filed

before our decision in the case. A duplicate copy of the motion has been forwarded to the trial court

clerk. Because the motion complies with the requirements of Rule 42.2(a), we grant the motion and

dismiss the appeal.



February 23, 2011
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)